     Case 5:19-cv-01018-VEB Document 20 Filed 10/29/20 Page 1 of 2 Page ID #:1923




 1                                                                        JS-6

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8

 9
     MARY ELIZABETH JONES,                        Case No. 5:19-CV-01018 (VEB)
10
                           Plaintiff,             JUDGMENT
11
     vs.
12
     ANDREW M. SAUL, Commissioner of
     Social Security,
13
                           Defendant.
14

15
           For the reasons set forth in the accompanying Decision and Order, it is hereby
16
     ADJUDGED AND DECREED THAT (1) Plaintiff’s request for an order remanding
17
     the case for further proceedings is DENIED; (2) the Commissioner’s request for an
18
     order affirming the Commissioner’s final decision and dismissing the action is
19

20                                            1

                       JUDGMENT – JONES v SAUL 5:19-CV-01018-VEB
     Case 5:19-cv-01018-VEB Document 20 Filed 10/29/20 Page 2 of 2 Page ID #:1924




 1   GRANTED; (3) judgment is entered in the Commissioner’s favor; and (4) the Clerk

 2   of the Court shall CLOSE this case.

 3         DATED this 29th of October 2020

 4

 5                                /s/Victor E. Bianchini
                                  VICTOR E. BIANCHINI
 6                            UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                           2

                       JUDGMENT – JONES v SAUL 5:19-CV-01018-VEB
